UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. FORM10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, OR [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-1321559 Jpak Group, Inc. (Exact name of Registrant as specified in its charter) Nevada 20-1977020 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 15 Xinghua Road Qingdao, Shandong Province People’s Republic of China 266401 (Address of Principal Executive Offices) (ZIP Code) (86-532) (Registrant’s telephone number, including area code) Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer Accelerated Filer Non-accelerated filer (do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On February 13, 2008 there were24,805,000 shares of the issuer's common stock, par value $.001 per share, outstanding. The issuer also has 5,608,564 shares of Series A Preferred Stock, par value $.0001 per share, outstanding, which shares are convertible into on aggregate of 11,217,128 shares of common stock, and 5,000,000 shares of Series B Convertible Preferred Stock, par value $.0001 per share outstanding, which shares are convertible into an aggregate of 8,333,333 shares of common stock 2 JPAK GROUP, INC. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets December 31, 2008 (unaudited) 5 Consolidated Statements of Operations (unaudited) Three and six months endedDecember 31, 2008 and 2007 6 Consolidated Statements of Cash Flows (unaudited) Six months endedDecember 31, 2008 and 2007 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosure About Market Risks 21 Item 4. Controls and Procedures 22 Item 4T Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1.A Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 26 3 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders JPAK Group, Inc.: We have reviewed the accompanying consolidated balance sheet of JPAK Group, Inc. and subsidiaries (the “Company”) as of December 31, 2008, and the related consolidated statements of operations and other comprehensive income, and cash flows for the six months ended December 31, 2008 and 2007. These consolidated financial statements are the responsibility of the company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/Patrizio & Zhao, LLC Patrizio & Zhao, LLC Parsippany, New Jersey February 2, 2009 4 Jpak Group, Inc.Consolidated Balance Sheets (Unaudited) December 31, June 30, 2008 2008 (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ 5,998,193 $ 7,218,904 Accounts receivable, net of allowance for doubtful accounts of $196,709 and $45,359 at December 31, 2008 and June 30, 2008, respectively 7,730,299 9,026,455 Inventory 3,840,311 5,420,631 Other receivables 1,295,378 1,131,511 Prepaid expenses and other current assets 161,681 96,751 Advance payments 3,044,664 1,367,622 Total Current Assets 22,070,526 24,261,874 PROPERTY AND EQUIPMENT, NET 11,841,437 11,660,063 Total Assets $ 33,911,963 $ 35,921,937 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 2,022,397 $ 3,598,732 Trade notes payable 3,467,442 3,784,956 Short term bank loans 3,080,700 3,063,900 Current portion of long-term debt 953,110 1,263,786 Other payables 344,486 259,861 Total Current Liabilities 9,868,135 11,971,235 LONG-TERM DEBT 764,307 655,091 MINORITY INTEREST 105,710 105,690 Total Liabilities 10,738,152 12,732,016 STOCKHOLDERS’ EQUITY Series A convertible preferred stock, $0.0001 par value, 5,608,564 shares authorized, issued and outstanding 561 561 Common stock, $0.001 par value, 300,000,000 shares authorized 24,805,000and 24,505,000 shares issued and outstanding at December 31 2008 and June 30, 2008 24,805 24,505 Series B convertible preferred stock, $0.0001 par value, 5,000,000 shares authorized, issued and outstanding 500 500 Series A Preferred Shares 2,484,226 2,484,226 Series B Preferred Shares 1,390,853 1,390,853 Warrants 4,634,678 4,634,678 Placement Agent Warrants 1,172,487 1,172,487 Additional paid-in capital 11,453,304 11,048,604 Retained earnings (943,857 ) (562,030 ) Statutory reserves 348,009 348,009 Accumulated other comprehensive income 2,608,245 2,647,528 Total Stockholders’ Equity 23,173,811 23,189,921 Total Liabilities and Stockholders’ Equity $ 33,911,963 $ 35,921,937 The accompanying notes are an integral part of these consolidated financial statements. 5 Jpak Group, Inc. Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) For the Three Months Ended For the Six Months Ended December 31, December 31, 2008 2007 2008 2007 SALES $ 6,108,787 $ 6,114,644 $ 15,539,117 $ 15,418,892 COST OF SALES 5,206,666 4,319,117 12,202,568 11,306,299 GROSS PROFIT 902,121 1,795,527 3,336,549 4,112,593 OPERATING EXPENSES Selling, general and administrative 1,517,427 1,572,252 3,625,088 2,942,598 INCOME (LOSS) FROM OPERATIONS (615,306 ) 223,275 (288,539 ) 1,169,995 OTHER INCOME (EXPENSES) Interest Income (expense), net (99,092 ) (96,453 ) (107,617 ) (185,460 ) Non-operating income (expense), net 1,134 238,498 13,770 248,662 Total Other Income (Expenses) (97,958 ) 142,045 (93,847 ) 63,202 INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES (713,264 ) 365,320 (382,386 ) 1,233,197 PROVISION FOR INCOME TAXES - NET INCOME (LOSS) BEFORE MINORITY INTEREST (713,264 ) 365,320 (382,386 ) 1,233,197 MINORITY INTEREST (67 ) (1,980 ) (559 ) (1,980 ) NET INCOME (LOSS) (713,197 ) 363,340 (381,827 ) 1,235,177 BENEFICIAL CONVERSION FEATURE RELATED TO ISSUANCE OF SERIES A CONVERTIBLE PREFERRED STOCK - - - (2,484,226 ) BENEFICIAL CONVERSION FEATURE RELATED TO ISSUANCE OF SERIES B CONVERTIBLE PREFERRED STOCK - (1,390,853 ) - (1,390,853 ) NET INCOME (LOSS) APPLICABLE TO COMMON STOCKHOLDERS (713,197 ) (1,027,513 ) (381,827 ) (2,639,902 ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation adjustment (375 ) 468,008 (39,283 ) 824,150 COMPREHENSIVE INCOME (LOSS) (713,572 ) (559,505 ) (421,110 ) (1,815,752 ) BASIC EARNINGS PER SHARE (0.03 ) (0.04 ) (0.02 ) (0.11 ) DILUTED EARNINGS PER SHARE (0.03 ) (0.04 ) (0.02 ) (0.11 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING BASIC 24,805,000 24,505,000 24,805,000 24,178,913 DILUTED 24,805,000 24,505,000 24,805,000 24,178,913 The accompanying notes are an integral part of these consolidated financial statements. 6 Jpak Group, Inc. Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended December 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income (loss) $ (381,827 ) $ 1,235,177 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Minority interest (559 ) (1,980 ) Depreciation expense 598,024 518,645 Loss (Gain) on disposal of fixed assets (332 ) - Share-based payment 303,750 - Bad debt expense 150,823 - Changes in assets and liabilities: Accounts receivable 1,192,350 1,937,765 Inventory 1,607,080 676,659 Other receivables (157,372 ) (118,427 ) Prepaid expenses and other current assets 36,782 703,834 Advance payments (1,666,470 ) (2,013,322 ) Accounts payable and accrued expenses (1,592,945 ) (2,318,245 ) Other payables 83,046 (66,978 ) Total Adjustments 554,177 (682,049 ) Net Cash Provided By Operating Activities 172,350 553,128 CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property and equipment (763,260 ) (732,080 ) Acquisition of Qingdao’s equity - (864,000 ) Proceeds from disposal of fixed assets 48,345 - Cash acquired from the subsidiary - 99,019 Net Cash Used In Investing Activities (714,916 ) (1,497,061 ) CASH FLOWS FROM FINANCING ACTIVITIES: Commission of Series B Preferred Shares - (374,551 ) Exercise of J warrants - 5,000,000 Issuance of trade notes payable (337,645 ) (538,880 ) Repayment of employee loans (211,591 ) - Repayment of bank loans - (1,246,935 ) Net Cash Provided By (Used In) Financing Activities (549,236 ) 2,839,634 EFFECT OF FOREIGN CURRENCY TRANSLATION ON CASH (128,910 ) 195,703 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (1,220,711 ) 2,091,404 CASH AND CASH EQUIVALENTS – BEGINNING 7,218,904 4,938,200 CASH AND CASH EQUIVALENTS – ENDING $ 5,998,193 $ 7,029,604 The accompanying notes are an integral part of these consolidated financial statements. 7 JPAK GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 (Unuadited) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS JPAK Group, Inc. (Formerly Rx Staffing Inc.), a public shell company as defined in Rule 12b-2 of the Exchange Act of 1934, established under the laws of Nevada on December 6, 2004. The accompanying consolidated financial statements include the financial statements of JPAK Group, Inc. and its subsidiaries. Our primary business is to print and produce packaging products for sale to the beverage and other industries. On August 9, 2007, Rx Staffing Inc. completed a reverse acquisition of JPAK Group Co.,
